Citation Nr: 1430981	
Decision Date: 07/10/14    Archive Date: 07/15/14

DOCKET NO.  11-33 750	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUE

Entitlement to an acquired psychiatric disorder, claimed as depression and anxiety.


REPRESENTATION

Appellant represented by:	Joel Ban, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel


INTRODUCTION

The Veteran served in the United States Army Reserve from 1996 to 2007, and had active duty for training from June to October 1997, and active duty from March 15 to August 9, 2003.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah, that, in pertinent part, denied service connection for anxiety and depression.  

In September 2012, the Veteran testified during a hearing at the RO before the undersigned.  A copy of the transcript is of record.

During the pendency of the Veteran's case, the United States Court of Appeals for Veterans Claims (court) held that claims for service connection for PTSD encompass claims for service connection for all psychiatric disabilities.  Clemons v. Shinseki, 23 Vet. App. 1, 5-6 (2009) (the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record).  As such, the Board has recharacterized the claim on appeal to more accurately reflect the court's holding in Clemons. 


FINDINGS OF FACT

1.  A psychiatric disorder, variously diagnosed as anxiety and depression, existed prior to the Veteran's entrance into active service in 2003 and was aggravated during service.
 
2.  The probative evidence of record is in equipoise as to whether the Veteran's pre-existing psychiatric disorder was permanently worsened by his active military service.

CONCLUSION OF LAW

Resolving doubt in the Veteran's favor, the criteria for service connection for an acquired psychiatric disorder, claimed as anxiety and depression, are met. 38 U.S.C.A. §§ 101, 1110, 1111, 1131, 1153, 5103, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.6, 3.102, 3.159, 3.303, 3.304, 3.306 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has certain notification and assistance obligations to claimants.  Given the disposition of the claim below, any deficiencies as to those obligations are harmless.  

Contentions

The Veteran asserts that he has an acquired psychiatric disorder, claimed as depression and anxiety, that was aggravated by his military active service.  

In numerous written statements, and during his September 2012 Board hearing, the Veteran reported that he was diagnosed with depression in 2000.  His Asperger's syndrome was subsequently diagnosed and treated with regular individual counseling.  

The Veteran notes that, in March 2003, his Reserve unit received deployment orders for Operation Enduring Freedom.  He was sent to Washington State for several months and advised that he would be sent to the Middle East.  The Veteran stopped psychological counseling and waited to go overseas.  He experienced heightened stress at the belief that he would be deployed to the Middle East.  

The Veteran testified that he felt more suicidal, withdrawn, and anxious, in 2003 while on active duty.  See Board hearing transcript at pages 10-11 and September 2011 written statement.  His stress came from the uncertainty about his future and not knowing where he was going or when, or if he was going to a combat area.  Id. at 10.  He also experienced stress from socializing with others that was difficult for him.  Id.  His symptoms stayed increased after his active duty in that he spent less time with friends and was more withdrawn.

Upon review of the record, the Board finds that the evidence is in relative equipoise. As such, affording the Veteran the full benefit of the doubt, the Board finds that service connection is warranted for an acquired psychiatric disorder, claimed as depression and anxiety.  When a veteran seeks benefits and the evidence is in relative equipoise, the Veteran prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

Legal Criteria

Under 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303, a veteran is entitled to disability compensation for disability resulting from personal injury or disease incurred in or aggravated by active military service.

To establish a right to compensation for a present disability, a veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service" - the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  This is a direct service connection theory of entitlement.

Where the determinative issue involves medical causation or a medical diagnosis, there must be competent evidence to the effect that the claim is plausible. 

However, although the Veteran is competent in certain situations to provide a diagnosis of a simple condition such as a headache, varicose veins, or tinnitus, the Veteran is not competent to provide evidence as to more complex medical questions, such as the etiology of psychiatric pathology, as is the case here.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007). 

A veteran is presumed in sound condition except for defects noted when examined and accepted for service.  Clear and unmistakable evidence that the disability existed prior to service and was not aggravated by service will rebut the presumption of soundness.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304; VAOPGCPREC 3-2003.  This statutory provision is referred to as the "presumption of soundness."  Horn v. Shinseki, 25 Vet. App. 231, 234 (2012). 

Therefore, where there is evidence showing that a disorder manifested or was incurred in service, and this disorder is not noted on the Veteran's entrance examination report, this presumption of soundness operates to shield the Veteran from any finding that the unnoted disease or injury preexisted service.  See Gilbert v. Shinseki, 26 Vet. App. 48 (2012); see also 38 C.F.R. § 3.304(b) ("Only such conditions as are recorded in examination reports are considered as noted."). 

In VAOGCPREC 3-2003, the VA's General Counsel determined that the presumption of soundness is rebutted only where clear and unmistakable evidence shows that the condition existed prior to service and that it was not aggravated by service.  The General Counsel concluded that 38 U.S.C.A. § 1111 requires VA to bear the burden of showing the absence of aggravation in order to rebut the presumption of sound condition.  See Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004) and Cotant v. Principi, 17 Vet. App. 116, 123-30 (2003). 

In sum, the law as interpreted under Cotant v. Principi, 17 Vet. App. at 116 and VAOPGCPREC 3-2003 mandates that, to rebut the presumption of sound condition upon entry into service under 38 U.S.C.A. § 1111, VA must show by clear and unmistakable evidence both that the disease or injury existed prior to service and that the disease or injury was not aggravated by service.  See Wagner v. Principi, 370 F.3d. at 1096.

Aggravation is not conceded where the disability underwent no increase in severity during service based on all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(b); Falzone v. Brown, 8 Vet. App. 398, 402 (1995). 

Temporary or intermittent flare-ups of a pre-existing injury or disease are not sufficient to be considered "aggravation in service" unless the underlying condition, as contrasted with symptoms, has worsened.  Jensen v. Brown, 4 Vet. App. 304, 306-307 (1993); Green v. Derwinski, 1 Vet. App. 320, 323 (1991); Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).  Thus, "a lasting worsening of the condition" - that is, a worsening that existed not only at the time of separation but one that still exists currently is required.  Routen v. Brown, 10 Vet. App. 183, 189 (1997); Verdon v. Brown, 8 Vet. App. 529, 538 (1996). 

In Smith v. Shinseki, 24 Vet. App. 40, 45 (2010) it was clarified that the presumption applies when a veteran has been "examined, accepted, and enrolled for service," and where that examination revealed no "defects, infirmities, or disorders."  38 U.S.C. § 1111.  Plainly, the statute requires that there be an examination prior to entry into the period of service on which the claim is based-here, the period of inactive duty for training.  See Crowe v. Brown, 7 Vet. App. 238, 245 (1994) (holding that the presumption of sound condition "attaches only where there has been an induction examination in which the later-complained-of disability was not detected" (citing Bagby v. Derwinski, 1 Vet. App. 225, 227 (1991)). 

Facts and Analysis

The Veteran claims that his pre-existing depression and anxiety were aggravated during his military service in 2003 such that, in 2005, when reactivated, S.C., Ph.D., a private psychologist, provided a written request that he not be deployed. 

Here, there is medical evidence of a currently diagnosed psychiatric disorder.  In this regard, on VA psychiatric examination in September 2011, Veteran was diagnosed with a major depressive disorder, an anxiety disorder, not otherwise specified (NOS), and Asperger's disorder.  The examiner found that the Veteran's depressive disorder and anxiety clearly and unmistakably existed prior to service.

The Veteran has reported that his depression started while on a Mormon Church mission in South America (in 1999) and worsened in military service.  See January 2011 statement completed in conjunction with his claim for Social Security Administration (SSA) disability benefits.

Between September 2000 and June 2008, the Veteran received counseling at the Utah State University (USU) Counseling Center and struggled with a dysthymic disorder.  See September 4, 2009 and October 8, 2010 written statements from L.H., Ph.D.  

Private medical records from LDS Family Services indicate that, in August 2000, the Veteran was diagnosed with a major depressive disorder.  

Service treatment records show that, on a May 2002 Report of Medical History, the Veteran checked yes to having depressive or excessive worry, and reported that he talked with a counselor at his school about depression.  

USU medical records reveal that, in late 2002, the Veteran was diagnosed with Asperger's disorder.  

Service records reflect that, in March 2003, the Veteran was ordered to active duty, for mobilization for Operation Enduring Freedom.

Thus, although an examination report prior to the Veteran's entering active duty in March 2003 is not of record, the objective medical evidence, nevertheless, demonstrates that he was diagnosed with, and treated for, a psychiatric disability, variously diagnosed as depression, anxiety, and Asperger's disorder; hence the presumption of soundness does not attach.  See e.g., Horn v. Shinseki, 25 Vet. App. at 234; cf. 38 U.S.C.A. § 1111.

The next step of the inquiry is to determine whether the pre-existing psychiatric disability was aggravated in service.  A lack of aggravation may be shown by establishing that there was no increase in disability during service or that any increase in disability was due to the natural progress of the pre-existing condition.  VAOPGCPREC 3-2003.

On a March 2003 Post-Deployment Health Assessment, the Veteran checked "yes" to feeling tired after sleeping.  He checked "no" to being currently interested in receiving some help for a stress, or emotional, alcohol, or family problems.  The Veteran checked "some," to the question of how often he was bothered by feeling down, depressed or hopeless, or having little interest or pleasure in doing things in the past two weeks.  The Veteran checked "none" to having thoughts of being better off dead or hurting himself or in some way.  He denied having nightmares or thoughts about an upsetting experience in the last month, feeling numb or detached from others, activities, or his surroundings, constantly on guard, and avoiding thoughts or situations of an upsetting experience.  

Further, the Veteran denied having thoughts or concerns of serious conflicts with family members or friends or that he might lose control or hurt someone.  He checked "no" to having sought or intending to seek counsel or care for his mental health during the deployment.

Service records show that, in April 2005, the Veteran was ordered to active duty for participation in Operation Iraqi Freedom.

In an April 2005 letter to Sergeant K., Dr. S.C., the private psychologist, reported that the Veteran had moderate depression (uppermost level) and extreme anxiety or panic.  The Veteran also expressed some suicidal thoughts in relation to his present situation and ongoing thoughts over the last several years.  Dr. S.C. noted that the Veteran was deployed in 2003, experienced these same reactions in anticipation of the experience and, while deployed, "the reactions increased in magnitude."  Dr. S.C. stated that "this suggested this was not just an anticipatory anxiety" and expressed concern with the appropriateness of the Veteran being deployed at that time, if at all.  She indicated that it seemed possible that the deployment could increase symptoms and risk for the Veteran.

The Veteran's mobilization order to active duty was revoked in May 2005, according to his service records.  A May 2005 Annual Medical Certificate indicates that he reported currently seeing a therapist for depression.

In a September 2005 letter to Sergeant C., Dr. S.C. recommended that, due to the nature of the Veteran's current diagnoses, he was not yet ready to be sent into active duty, and needed an army physical and evaluation for medication.  She advised that it may be wise to evaluate whether he should remain in the military.

On a Report of Medical History, completed in March 2006, when he was examined for retention in the Reserve, the Veteran reported seeing mental health counselors since 2000 for depression and suicidal feelings.  The examiner noted that the Veteran had counseling for depression but did not take prescribed medications.  On examination at that time, it was noted that the Veteran had depression.  

The Veteran was discharged from Reserve service in January 2007.

Post service, private treatment records, dated to 2011, show that the Veteran's anxiety and depression was treated with regular outpatient psychotherapy.  In a February 2011 statement, C.C., a licensed clinical social worker, reported treating the Veteran for debilitating depression and anxiety mostly related to his Asperger's syndrome with suicidal ideation.  

In a lengthy September 2011 written statement provided to the September 2011 VA examiner, the Veteran reported that, prior to being activated in 2003, he received regular mental health counseling for depression and Asperger's disorder.  After getting to Fort Lewis, he had no counseling that he believed worsened his depression.  He had anxiety regarding deployment and thought about suicide.  The Veteran called a suicide hotline in Yakima about his suicidal thoughts.  A month after being in Yakima, he received orders home.  He resumed counseling and spent more time alone.  

Further, in March 2005, the Veteran was reassigned to a new unit and activated to prepare to go to Iraq.  His depression, anxiety, and suicidal thoughts worsened.  He met with counselor and was allowed to remain in Utah.  In January 2007, the Veteran completed his military contract and was honorably discharged.  He stated that in May 2009, his anxiety, depression, and suicidal thoughts worsened and he regularly met with a mental health counselor.  He believed his depression, anxiety, and suicidal thoughts, worsened due to military service, and that his ability to care for himself was decreasing.

According to the September 2011 VA examination report, a VA psychiatrist found no persuasive evidence that the Veteran's anxiety and depressive disorder, that clearly (and) unmistakably existed prior to service, was aggravated beyond its natural progression by or during service.  The examiner noted that while the Veteran claimed he did not seek ongoing mental health treatment while deployed, he called a suicide hotline once while stationed at Yakima, Washington.  The examiner found that the Veteran's contentions were not substantiated by the evidence of record, notably the July 2003 post deployment mental health assessment.  The examiner found no persuasive evidence of record to substantiate the Veteran's claim of making a call to a suicide hotline in Yakima, Washington.  

In a June 2012 written statement regarding the recent VA examiner's findings, the Veteran reported that he called a non-military suicide helpline in Yakima for which there was no record of the call.  He intended to seek mental health counseling outside the military and received treatment at USU after returning to Utah.  He often felt depressed and suicidal, but felt he should not let the military know his feelings.

In an August 2012 written report, R.P.H., Ph.D., reviewed the Veteran's medical records and disagreed with the September 2011 VA examiner's conclusion.  Dr. R.H. notes the Veteran's reported stressors in 2003 regarding impending deployment to a war zone and not receiving ongoing mental health treatment while deployed.  The Veteran had socialization problems and reportedly called a suicide hotline.  He had increased anxiety in 2005 when activated to go to Iraq that was so severe Dr. S.C. advised against his even staying in the military.  

Dr. R.H. stated that "[t]his appears to be a case where [the Veteran's] mental impairments may not be purely the result or consequences of his military service but clearly were aggravated by the stress of pre-deployment orders."  It was noted that the Veteran's Asperger's was a developmental disorder "obviously present" before he entered active service in 2003.  He was "most vulnerable to mood disorders and anxiety because of the symptoms and limitations associated with" his developmental disorder.

Dr. R.H. explained that the relationship between the Veteran's mental impairments and service connection was best understood in the context of psychological stress.  He cited medical literature as to the accepted definition of psychological stress.  The psychologist remarked that all military personnel were vulnerable to psychological distress in the pre-deployment phase and some are better equipped to cope with this stress than others.

It was noted that Asperger individuals, like the Veteran, not only experienced life as more stressful than most, they had great difficulty coping with stress.  This was supported by research findings (cited in Dr. R.H.'s report) that showed that adults with Asperger's were almost three times more anxious than other clinical groups.  

Thus, the challenge posed by the prospect of deployment was clearly an aggravating factor with which the Veteran was unable to cope.  Dr. R.H. noted that the military followed Dr. S.C.'s recommendation and did not force deployment that would seem to acknowledge "some active duty connection between intensification of psychiatric symptoms and orders for deployment."

Further, Dr. R.H. noted that the Veteran's avoidance of counseling during active duty was not at all that unusual for service members who were struggling psychologically.  The psychologist observed that it was no secret that many feared negative consequences to their military status if they expressed mental health concerns or problems.

Finally, Dr. R.H. stated that treatment records dated since 2003 show that the Veteran functioned at a diminished level, despite ongoing treatment.  According to Dr. R.H., the Veteran's "regression can be attributed in part to psychological injury that stems from not being able to meet the active duty deployment demands of the military."

Here, the probative evidence of record demonstrates that the Veteran had depression and anxiety that existed prior to his entry into active service in March 2003 and, in August 2012, Dr. R.H. opined that the Veteran's anxiety and mood disorders were aggravated beyond their normal progression during service, although the VA examiner found otherwise.  The evidence is thus in equipoise and supports a finding that a psychiatric disorder was aggravated by active service.  Thus, resolving all reasonable doubt in the Veteran's favor, the Board finds that service connection for a psychiatric disorder, claimed as anxiety and depression, is warranted and his claim is granted. 38 U.S.C.A. §§ 1110, 1111, 1131, 1153, 5107(b); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.306.  Gilbert v. Derwinski, supra.


ORDER

Service connection for an acquired psychiatric disorder, claimed as anxiety and depression, is granted.



____________________________________________
Eric S. Leboff
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


